Exhibit 10.1.1

LEASE ADDENDUM

This Lease Addendum (“Addendum”) is entered into as of October 28, 2006 by and
between FFP, LLC, a Delaware limited liability company (“Landlord”) and The Wet
Seal, Inc., a Delaware corporation (“Tenant”) for the premises located at 26972
Burbank Avenue, Foothill Ranch, California (“Building”).

RECITALS

A. Landlord is the successor-in-interest to Foothill-Parkstone I, LLC.

B. The parties desire to amend that certain Lease dated November 21, 1996 by and
between Landlord and Tenant (“Lease”) as set forth in this Addendum. Terms used
but not defined in this Addendum shall have their meanings as set forth in the
Lease.

AGREEMENT

1. Article 1.2 of the Lease shall be amended to provide as follows:

The address for Tenant is The Wet Seal, Inc., 26972 Burbank Avenue, Foothill
Ranch, California 92610, Attention: John Luttrell, Executive Vice President &
Chief Financial Officer, with a copy to Cooper White & Cooper LLP, 201
California Street, 17th Floor, San Francisco, California 94111, Attention: Beau
Simon, Esq.

2. Article 1.5 of the Lease shall be amended as follows:

(a) The parties stipulate that the current expiration date of the Lease is
December 4, 2007. The term of the Lease is hereby extended for a period of ten
(10) years commencing on December 5, 2007 and expiring on December 4, 2017
(“Lease Extension Term”).

(b) Notwithstanding anything to the contrary contained in the Lease, provided
that Tenant is not in default beyond the applicable cure period under the Lease,
Tenant shall have the right to terminate the Lease effective on December 4,
2014, provided that (i) Tenant provides Landlord with written notice of such
termination not later than December 4, 2013; and (ii) Tenant pays Landlord the
sum of $683,333 not later than September 4, 2014.

3. Articles 1.6 and 3.3 of the Lease shall be amended as follows:

(a) Tenant shall have two (2) options to extend the term of the Lease, each
option for a five (5) year term. The first option term shall be for the period
commencing on December 5, 2017 and expiring on December 4, 2022 (“First Option
Term”) and the second option term shall be for the period commencing on
December 5, 2022 and expiring on December 4, 2027 (“Second Option Term”). Tenant
shall have no other options to extend the term of the Lease.

 

1



--------------------------------------------------------------------------------

(b) In the first sentence of Article 3.3(d) of the Lease, the phrase “…ninety
five percent (95%) of…” is deleted.

(c) Article 3.3(d) of the Lease shall have added thereto the following
sentences:

Fair market rental value shall be limited to comparable properties in the Irvine
spectrum and Foothill Ranch submarkets. A market-rate brokerage commission shall
be included as a concession in the calculation of fair market rental value if
Landlord is not obligated to pay a commission to a broker retained by Tenant for
either option term (in which instance the parties agree that fair market rental
value for this purpose shall be deemed to mean 96.5% of the otherwise determined
fair market rental value).

4. Article 1.7 of the Lease is amended to provide that the Guaranteed Minimum
Monthly Rental for the demised premises for the Lease Extension Term shall be
One Million Nine Hundred Fifty Thousand Dollars ($1,950,000) per year for the
first five (5) years of the Lease Extension Term and Two Million Fifty Thousand
Dollars ($2,050,000) per year for the second five (5) years of the Lease
Extension Term.

5. Notwithstanding anything contained in Article 4.2(b) of the Lease to the
contrary, Landlord shall not have the right to estimate Tenant’s share of Real
Estate Taxes up to twelve (12) months in advance and impound Tenant’s estimated
share of said expenses provided that Tenant continues to pay said Real Estate
Taxes directly to the appropriate taxing authority no later than prior to the
delinquency date. Landlord may collect estimated payments for the other items of
additional rent if Tenant decides not to maintain the common areas or obtain the
property insurance for the demised premises.

6. Article 6.4 of the Lease is amended such that the term “real estate taxes and
assessments” excludes (in addition to those items already excluded pursuant to
Article 6.4 of the Lease) any taxes or assessments, or increases in taxes or
assessments, on the real property arising out of or in connection with any
refinancing of all or any portion of the real property.

7. Article 8 of the Lease is modified as follows:

(a) Exhibits B, B-1, B-2, B-3 and C are deleted in their entirety.

(b) Landlord shall provide Tenant with a tenant improvement allowance of Six
Hundred Thousand Dollars ($600,000) (“Allowance”) for the demised premises. The
Allowance may be used for the following items: including but not limited to,
tenant improvements, finishes, fixtures, equipment, cabling, upgrading of the
demised premises HVAC system, project management, fees of a third party licensed
contractor, architectural fees and engineering fees, permits and maintenance,
including re-striping of the parking lot on the Parcel where the Building is
located. With respect to architectural and engineering fees, Tenant may only
apply a maximum of Two Hundred Thousand Dollars ($200,000) of the Allowance to
these costs. The contractor for the construction of Tenant’s improvements shall
be approved by Landlord in advance of construction in the demised premises
(which approval shall not be unreasonably withheld or delayed).

 

2



--------------------------------------------------------------------------------

(c) Tenant shall enter into an agreement with the approved general contractor
and said agreement shall provide for a stipulated or guaranteed maximum price
payable by Tenant. Tenant shall provide the general contractor’s agreement to
Landlord. Tenant need not provide evidence of Tenant’s funds to pay for the
construction costs in excess of the Allowance. With respect to Tenant’s
improvements in the demised premises, the general contractor shall invoice
Tenant not more than once per month during the construction time period. Upon
receipt of the general contractor’s invoice by Tenant, Tenant shall provide a
copy of said invoice to Landlord that has been reviewed and approved by Tenant.
The amount of the general contractor’s invoice shall be contributed to by
Landlord and Tenant in the proportion that each party’s share of the general
contractor’s invoice bears to the total amount of the price for the construction
project (less a 10% retainage from each month’s invoice). For example, if the
general contractor’s contract amount is $1,800,000, bearing in mind that the
amount of the Allowance is $600,000, then for each general contractor’s invoice
reviewed and approved by Tenant, Landlord would contribute 33.33% of said
invoice and Tenant would contribute 66.67% of said invoice. As a condition to
Landlord providing its share of each invoice amount, the project architect shall
certify that the general contractor’s invoice is complete and correct (less a
10% retainage from each month’s invoice) and that the work which is the subject
of the invoice has been completed in conformance with the approved plans. As a
condition to Landlord making final payment, the general contractor and its
subcontractors shall provide unconditional lien releases.

8. Tenant shall cause all work performed pursuant to Paragraphs 7 and 10 of this
Addendum to be completed in conformance with any and all applicable rules and
regulations of any federal, state, county or municipal code or ordinance or any
agency guidelines, and pursuant to a valid building permit, issued by the
applicable municipality. Landlord’s consent to such work or Landlord’s approval
of the plans, specifications, and working drawings for such work will create no
responsibility or liability on the part of Landlord for the completeness,
design, sufficiency or compliance with all laws, rules and regulations of
governmental agencies or authorities (including without limitation the Americans
With Disabilities Act of 1990 and the provisions of that Act applicable to the
Project or any part of it) with respect to such work. All work must be done in a
good and workmanlike manner. Not less than fifteen (15) days prior to
commencement of any work, Tenant shall notify Landlord in writing of the work
commencement date so that Landlord may post notices of non-responsibility about
the demised premises. All contractors hired by Tenant shall maintain insurance
with companies and in amounts reasonably acceptable by Landlord which name
Landlord as an additional insured.

9. Article 9.4 of the Lease shall be modified to provide that the costs of
operating and maintaining the Common Areas shall not include the following (in
addition to those costs already excluded pursuant to Article 9.4 of the Lease):
(i) costs incurred by Landlord for seismic/structural corrections voluntarily
made or mandated by law; (ii) expenses resulting from the negligence,
misrepresentation, or willful misconduct of Landlord or its agents, contractors,
subcontractors, suppliers, employees or other tenants, or any correction of a
condition resulting therefrom; (iii) to the extent not involving the Parcel
and/or Building, the costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, or the operation of any
parent,

 

3



--------------------------------------------------------------------------------

subsidiary or affiliate of Landlord, as the same are distinguished from the
costs of operation of the Parcel or Building, including without limitation
partnership accounting and legal costs of defending any lawsuits with any
lender, tenant, employee or third party management company, as applicable;
(iv) charitable or political contributions; (v) wages, salaries, benefits and
payroll burden of employees above the level of building manager; (vi) costs and
expenses due to termination or under funding of any plan under ERISA or any
other law or regulation governing employee pension plans or other benefits;
(vii) fines, penalties and interest on past due obligations where Landlord is
the payor; (viii) to the extent not caused by Tenant, costs incurred in
connection with investigating environmental issues in the Building or on or
under the Parcel or any part thereof (including, without limitation, groundwater
contamination); (ix) expenses incurred by Landlord in connection with the
transfer or disposition of the Building or Parcel or any ground or underlying
lease, including without limitation brokerage commissions, finder’s fees, legal
fees and closing costs; (x) costs for sculpture, paintings and other works of
art (excluding maintenance costs); (xi) costs arising from earthquake insurance,
except to the extent required by Landlord’s lender; (xii) the net change in
Landlord’s monthly expense to its lender, however classified, labeled or
denominated, resulting from a refinancing of the Building or Parcel.

10. Tenant has elected to maintain the Common Areas pursuant to Article 9.6 of
the Lease. Articles 9.4, 9.5 and 9.6 of the Lease are modified to provide that
Tenant shall pay when due all expenses (subject to Article 9.4) related to the
operation and maintenance of the Common Areas, unless and to the extent Landlord
takes over the maintenance of the Common Areas pursuant to Article 9.6.

11. Article 11.1 of the Lease is modified to delete all references to dollar
amounts.

12. Article 12 of the Lease is modified to provide that, in addition to Tenant’s
maintenance and repair obligations under Article 12.1 of the Lease, Tenant shall
at all times during the Lease term (as may be extended), and at Tenant’s sole
cost and expense without reimbursement from Landlord, maintain and keep in good
repair (and replace as necessary) the exterior walls, roof, gutters, downspouts
and foundation of the Building.

13. Article 18.1 of the Lease is amended such that Tenant, at its expense, shall
have the right to maintain its current signage on the Building and, at its
option, may install additional identification signage on the exterior of the
Building using its logo and/or typeface, as desired by Tenant, subject to all
applicable laws and in conformance with the CC&Rs.

14. Article 22 of the Lease is modified as follows:

(a) In the event that Tenant assigns, subleases, encumbers or otherwise
transfers all or any portion of its interest in the Lease or the demised
premises, Landlord shall have no right to terminate the Lease with respect to
that portion of the demised premises that Tenant proposes to in any manner
transfer. The foregoing shall not affect Tenant’s obligation to obtain
Landlord’s prior written consent to any such transfer to the extent required
pursuant to Article 22 of the Lease.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Article 22 of the
Lease, where Landlord’s consent to a sublease, assignment or encumbrance is
required under the Lease, Landlord shall have the right to participate in Fifty
Percent (50%) of the excess rent received by Tenant in such a sublease,
assignment or encumbrance of the Lease subject to the following conditions:
(i) Tenant must be in receipt of said excess rent before Landlord’s share of
such excess rent is due; and (ii) Tenant may first deduct from such excess rent
the annual amortized portion of tenant improvements, rent abatement and
brokerage commissions paid by Tenant in connection with such transaction.

15. Article 22.2 of the Lease is modified such that in the event that Tenant
desires at any time to assign or sublease all or any part of the Lease or the
demised premises, Tenant shall submit to Landlord at least thirty (30) days
prior to the proposed “effective date” of the assignment or sublease the
information required in said paragraph.

16. Article 44 of the Lease is modified to provide that Tenant has authorized
NAI BT Commercial (“Broker”) as its exclusive agent in this Addendum
transaction. In the event of a fully executed Addendum between Landlord and
Tenant, Landlord will pay to Broker a leasing commission of Seven Hundred
Thousand Dollars ($700,000). Said commission shall be paid by Landlord in full
within thirty (30) days after full execution of this Addendum. Landlord shall
have no obligation to pay a commission or other compensation to Broker in
connection with Tenant’s exercise of either of the two (2) options to extend the
term of the Lease.

17. A new Article 48 is added to the Lease:

(a) At any time up to December 4, 2011, Tenant shall have the one-time right to
elect to expand the demised premises by up to approximately 40,000 rsf of
buildable ground floor space (“Expansion Area”). The Expansion Area shall be
contiguous to and become a part of the distribution area of the demised premises
and match to the extent reasonably practicable the structural and design
elements of the demised premises. Said expansion right shall be null and void if
Tenant elects to terminate the Lease pursuant to paragraph 2(b) of this
Addendum. Notwithstanding the foregoing, (i) Tenant’s expansion right shall be
subject to applicable zoning requirements and limitations; and (ii) Landlord
shall have no obligation to expand the demised premises if governmental
authorities having jurisdiction over the demised premises impose additional
burdens upon Landlord as a condition to the expansion, except to the extent that
such burdens are reasonably removable by Landlord or Tenant is prepared and able
to bear such burdens.

(b) Tenant shall exercise its expansion right (if at all) in writing and
Landlord shall, within thirty (30) days after receipt of such writing, provide
Tenant with written notice of the proposed net rent, building footprint,
building shell condition and all other terms applicable to the Expansion Area
(“Expansion Proposal”). Tenant shall thereafter have ninety (90) days in which
to respond with a written notice of acceptance or rejection of the Expansion
Proposal. If Tenant does not accept or reject the Expansion Proposal in said
ninety (90) day period, Tenant shall be deemed to have rejected the Expansion
Proposal.

 

5



--------------------------------------------------------------------------------

(c) If Tenant accepts the Expansion Proposal, Landlord and Tenant shall enter
into an addendum to the Lease within thirty (30) days thereafter. Following the
full execution of such addendum to the Lease, Landlord and Tenant shall work
together to generate space plans, design development drawings, working drawings,
budgets and schedules in a professional and timely manner.

(d) If such an addendum to the Lease is fully executed, then Tenant’s option to
terminate the Lease pursuant to Section 2(b) of this Addendum shall thereafter
be null and void.

18. David A. Klein (“Klein”) is a California licensed but inactive attorney at
law. The parties shall seek the advice of independent legal counsel and shall
not rely on Klein’s representations as the practice of law.

19. Upon Tenant’s written request, Landlord shall execute a Landlord’s Lien
Waiver in substantially the same form as the specimen document attached hereto
as Exhibit “A”.

20. Landlord represents and warrants to Tenant that, as of the date of this
Addendum, Landlord has not granted any right of first refusal, right of first
offer or expansion right to any third party with respect to the demised premises
that may encumber or otherwise affect Landlord’s right to grant the rights
contained in this Addendum.

21. Landlord represents and warrants toTenant that, as of the date of this
Addendum, Landlord is the fee simple owner of the Parcel, the Building and the
demised premises and Landlord has the full right, power and authority to enter
into this Addendum.

22. In the event of any conflict or inconsistency between the provisions of this
Addendum and those of the Lease, the provisions of this Addendum shall control.
Except as modified by this Addendum, the Lease is hereby ratified in all
respects and shall remain in full force and effect in accordance with its terms.
The provisions of this Addendum shall be effective as of the date first above
written.

23. This Addendum may be executed in counterparts, each of which shall be deemed
an original, but such counterparts, when taken together, shall constitute one
agreement.

[Balance of page left blank; signatures on the next page]

 

6



--------------------------------------------------------------------------------

LANDLORD: FFP, LLC, a Delaware limited liability company By:   /s/    BOB
SEARLES Its:   Managing Member TENANT: The WET SEAL, INC., a Delaware
corporation By:   /s/    JOHN LUTTRELL   John Luttrell Its:   Executive Vice
President & Chief Financial Officer

 

7